FORM 10-QA UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark one) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended April 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Lucy’s Water World (Exact name of registrant as specified in its charter) Lucy’s Water World Inc No. 39 Shuangyu St, Houshayu, Shunyi District Arcadia Villa # 707, Beijing, China 101318 Our telephone number is (775-232-1950) and our fax is 775-201-8331 (Company address) Nevada 45-354023 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Agent For Service: Howtogopublic.com 18124 Wedge Pkwy, Ste 1050 Reno, NV 89511 Phone: +1 (775) 851-7397 Fax: +1 (775) 201-8331 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes þ No o Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 51,000,000 common shares issued and outstanding as of September 24, 2012 PART I ITEM 1. FINANCIAL STATEMENT LUCY’S WATER WORLD, INC. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS APRIL 30, 2012 LUCY’S WATER WORLD, INC. (A DEVELOPMENT STAGE COMPANY) TABLE OF CONTENTS APRIL 30, 2012 Balance Sheets as of April 30, 2012 and October 31, 2011 (unaudited) F - 1 Statements of Operations for the three and six months ended April 30, 2012 and the period from September 14, 2011 (Date of Inception) to April 30, 2012 (unaudited) F - 2 Statement of Stockholders’ Equity as of April 30, 2012 (unaudited) F - 3 Statement of Cash Flows for e months ended April 30, 2012 and the period from September 14, 2011 (Date of Inception) to April 30, 2012 (unaudited) F – 4 Notes to Financial Statements F - 5 – F - 8 LUCY’S WATER WORLD, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (unaudited) AS OF APRIL 30, 2, 2011 April 30, 2012 October 31, 2011 ASSETS Current Assets Cash and equivalents $ $ Stock subscription receivable 0 Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current Liabilities Accrued expenses $ $ 0 Due to officer 0 0 Total Liabilities 0 Stockholders’ Equity Common Stock, $.001 par value, 75,000,000 shares authorized, 51,000,000 shares issued and outstanding Additional paid-in capital Stock subscription receivable ) ) Deficit accumulated during the development stage ) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to financial statements. F-1 LUCY’S WATER WORLD, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (unaudited) THREE AND SIX MONTHS ENDED APRIL 30, 2012 AND PERIOD FROM SEPTEMBER 14, 2011 (INCEPTION) TO APRIL 30, 2012 Three Months ended April 30, 2012 Six Months ended April 30, 2012 Period from September 14, 2011 (inception) to April 30, 2012 REVENUES $ 0 $ 0 $ 0 EXPENSES Professional fees General and administrative TOTAL EXPENSES LOSS FROM OPERATIONS ) ) ) PROVISION FOR INCOME TAXES 0 0 0 NET LOSS $ ) $ ) $ ) NET LOSS PER SHARE: BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED See accompanying notes to financial statements. F-2 LUCY’S WATER WORLD, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF STOCKHOLDERS’ EQUITY (unaudited) PERIOD FROM SEPTEMBER 14, 2011 (INCEPTION) TO APRIL 30, 2012 Common Stock Additional paid-in Stock subscription Deficit accumulated during the development Shares Amount capital receivable stage Total Inception, September 14, 2011 0 $
